Exhibit 10.37

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.

CONVERTIBLE PROMISSORY NOTE

 

 

 

No. 19-005    Date of Issuance $539,000    December 10, 2019

FOR VALUE RECEIVED, ODYSSEY MARINE EXPLORATION, INC., a Nevada corporation (the
“Company”), hereby promises to pay to 37North Capital SPV 11, LLC (the
“Lender”), the principal sum of Five Hundred Thirty-Nine thousand Dollars
($539,000), together with all other amounts due under this Note. Unless earlier
converted into Conversion Shares pursuant to Section 2(b) or repaid pursuant to
Section 4 of the Note Purchase Agreement, executed December 6, 2019, 2019 (the
“Purchase Agreement”), between the Company and the Lender, the principal amount
outstanding and all other amounts due hereunder shall be due and payable by the
Company on demand by the Lender at any time after Maturity Date (as defined in
the Purchase Agreement).

This Note was issued pursuant to the Purchase Agreement, and capitalized terms
not defined herein shall have the meaning set forth in the Purchase Agreement.

Section 1. Payment. All payments shall be made in lawful money of the United
States of America at the address of the holder of this Note reflected in the
Company’s records or at such other place as the holder hereof may from time to
time designate in writing to the Company. Payment shall be credited first to
Costs (as defined below), if any, then to accrued interest, if any, due and
payable, and any remainder applied to principal. The Company hereby waives
demand, notice, presentment, protest and notice of dishonor.

Section 2. Conversion of the Note. The Applicable Conversion Amount shall be
convertible pursuant to and in accordance with the terms of Section 2(b) of the
Purchase Agreement (subject to the limitations set forth in Section 2(b)(iv) of
the Purchase Agreement). As promptly as practicable after the conversion of this
Note, the Company at its expense shall, upon surrender of this Note, issue and
deliver to the holder of this Note a certificate or certificates for the number
of full Conversion Shares issuable upon such conversion.

Section 3. Events of Default and Remedies. If an Event of Default (as defined in
the Purchase Agreement), the holder of this Note shall be entitled to exercise
the remedies set forth in Section 7(b) of the Purchase Agreement.

Section 4. Lost Documents. Upon receipt by the Company of evidence and indemnity
satisfactory to it of the loss, theft, destruction or mutilation of, and upon
surrender and cancellation of this Note, if mutilated, the Company will make and
deliver in lieu of this Note a new note of the same series and of like tenor and
unpaid principal amount.



--------------------------------------------------------------------------------

Section 5. Amendments and Waivers; Resolutions of Dispute; Notice. The amendment
or waiver of any term of this Note, the resolution of any controversy or claim
arising out of or relating to this Note, and the provision of notice shall be
conducted pursuant to the terms of the Purchase Agreement.

Section 6. Successors and Assigns. This Note applies to, inures to the benefit
of, and binds the successors and assigns of the parties hereto; provided,
however, that the Company may not assign its obligations under this Note without
the written consent of the Lender. Any transfer of this Note may be effected
only pursuant to the Purchase Agreement and by surrender of this Note to the
Company and reissuance of a new note to the transferee. The Lender and any
subsequent holder of this Note receives this Note subject to the foregoing terms
and conditions, and agrees to comply with the foregoing terms and conditions for
the benefit of the Company and any other Lenders.

Section 7. Expenses. The Company hereby agrees, subject only to any limitation
imposed by applicable law, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by the holder of this Note (“Costs”) in
endeavoring to collect any amounts payable hereunder that are not paid when due,
whether by declaration or otherwise. The Company agrees that any delay on the
part of the holder in exercising any rights hereunder will not operate as a
waiver of such rights. The holder of this Note shall not by any act, delay,
omission, or otherwise be deemed to have waived any of its rights or remedies,
and no waiver of any kind shall be valid unless in writing and signed by the
party or parties waiving such rights or remedies.

Section 8. Governing Law. This Note shall be governed by and construed under the
laws of the State of Florida as applied to other instruments made by Florida
residents to be performed entirely within the State of Florida.

 

ODYSSEY MARINE EXPLORATION, INC. By:   LOGO [g884274g0312074712423.jpg]   Mark
D. Gordon   Chief Executive Officer

 

[Signature Page to Secured Convertible Promissory Note]